 
Exhibit 10.36
Form of Amendment
 to
Amended and Restated Executive Employment Agreement


This Amendment to Amended and Restated Executive Employment Agreement (the
“Amendment”) is entered into and effective as of the 11th day of March 2013 (the
“Amendment Date”) by and between Obagi Medical Products, Inc., a Delaware
corporation (the “Company”), and________________, an individual resident of the
State of California (“Executive”). All capitalized terms used but not otherwise
defined herein shall have the meanings assigned under the Amended and Restated
Executive Employment Agreement, dated as of June 15, 2009, by and between the
Company and Executive (the “Original Agreement” and, collectively with, and as
further amended by, this Amendment, the “Agreement”).
 
Whereas, Executive serves as the Company’s____________________, pursuant to the
terms and conditions of the Original Agreement;
 
Whereas, on March 11, 2013, the Compensation Committee of the Company’s Board of
Directors approved an amendment to the Original Agreement that would modify
certain provisions relating to the acceleration of vesting of certain equity
awards in connection with a Change in Control;
 
Now, Therefore, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
1. Amendment of Equity Acceleration Provisions.  Section 3(d)(ii)  of the
Original Agreement shall be amended and restated in its entirety to read in full
as follows:
 
“(i)  If Executive’s employment is terminated for Good Reason (as defined below)
then, following such termination, notwithstanding anything to the contrary
contained in the stock option agreements evidencing any Subsequent Options
granted after the Amendment Date (the “Future Options”), or the Plan or in any
restricted stock unit agreement evidencing any Subsequent RSUs granted after the
Amendment Date (the “Future RSUs”), such Future Options and Future RSUs shall
immediately vest in full and, with respect to any Future Options, become
exercisable on the date of termination.  Notwithstanding the foregoing, any
Options or Subsequent Options granted prior to the Amendment Date (the “Current
Options”) shall, in the case of a Change in Control where the consideration
being paid is solely cash, fully vest and become exercisable immediately prior
to such Change in Control, regardless of Executive’s employment status,
notwithstanding anything to the contrary contained in the stock option
agreements evidencing such Current Options or the Plan.  In the case of a Change
in Control where the consideration is stock or a combination of stock and cash,
the vesting, acceleration and exercisability provisions of the existing
agreements evidencing any Current Options shall continue to govern, provided,
however, that if Executive’s employment is terminated for Good Reason
 
 
 
 

--------------------------------------------------------------------------------

 
 
         following such Change in Control, then all Current Options held by
Executive shall then immediately vest in full and become exercisable on the date
of such termination.”
 
2. Definition of Termination for Good Reason.  Section 3(d)(iii) of the Original
Agreement shall be amended and restated in its entirety to read in full as
follows:
 
“(i)  Executive's termination of employment shall be for “Good Reason” if
following a Change of Control: (A) the Employer (including any successor in
interest) terminates Executive’s employment at any time within the one year
anniversary of such Change of Control (as defined below), or reasons other than
for Cause,  or death or disability (which will be dealt with on a case-by-case
basis at the time either such event occurs); (B) Executive voluntarily
terminates his employment within six (6) months of the Company's (or any
successor in interest)  material reduction of Executive's level of
responsibility; (C) Executive terminates his employment within six (6) months of
the Company's (or any successor in interest) material reduction of the Base
Salary, except for any salary reduction that is generally applicable to all of
the Company's executives; or (D) Executive terminates his employment within six
(6) months of the Company’s (or any successor in interest) change in the
geographic location at which the Executive must provide services involving a
relocation of fifty (50) miles or more from the location at which Executive
provided services at the time of the Change in Control; provided that in the
case of (B) and (C) above, “Good Reason” shall only be found to exist if, prior
to Executive’s resignation for Good Reason, the Executive has provided thirty
(30) days written notice to the Company within ninety (90) days following the
existence of such Good Reason event indicating and describing the event
resulting in such Good Reason, and the Company does not cure such event within
ninety (90) days following the receipt of such notice from Executive.  In the
event the Company fails to timely cure, Executive may resign upon expiration of
the cure period.”
 
3. Miscellaneous.  Except as specifically amended by this Amendment, the terms
and conditions of the Original Agreement shall remain in full force and
effect.  This Amendment may be executed in counterparts, each of which shall be
deemed an original document, and all of which, together with this writing, shall
be deemed one instrument.
 
In Witness Whereof, the parties hereto have executed this Amendment in duplicate
originals by their duly authorized officers or representatives.
 


 
 

Obagi Medical Products, Inc.      Executive  
By: Albert F. Hummel
       
President & Chief Executive Officer
       
 
       


